MAINE SUPREME JUDICIAL COURT                                     Reporter of Decisions
Decision: 2020 ME 113
Docket:   Cum-20-227
Argued:   September 15, 2020
Decided:  September 22, 2020

Panel:       MEAD, GORMAN, JABAR, HUMPHREY, and HORTON, JJ.



                                DAVID A. JONES et al.

                                          v.

                            SECRETARY OF STATE et al.


PER CURIAM

         [¶1] Intervenors The Committee for Ranked Choice Voting and three

individuals (collectively, “Committee”) and the Secretary of State appeal from a

judgment of the Superior Court (Cumberland County, McKeon, J.) vacating the

Secretary of State’s determination that an inadequate number of valid

signatures had been submitted to place on the ballot a people’s veto of An Act

to Implement Ranked-choice Voting for Presidential Primary and General

Elections in Maine, P.L. 2019, ch. 539. See Me. Const. art. IV, pt. 3, § 17. Upon a

petition for review of the Secretary of State’s decision filed by David A. Jones,

Jonathan Kinney, and Joshua Morris (collectively, “Jones”), the court concluded

that it was unconstitutional for the State to require that every circulator who

collected signatures be registered to vote in the circulator’s municipality of
2


residence at the time of circulation. On the limited record presented to us, we

conclude that Jones has not demonstrated that the requirement in Maine’s

Constitution and statutes that a circulator be a registered voter in the

circulator’s municipality of residence when collecting signatures violates the

First Amendment. Accordingly, we vacate the court’s judgment.1

                                          I. BACKGROUND

          [¶2]     On July 15, 2020, the Secretary of State issued a written

determination of the validity of a petition for the people’s veto of An Act to

Implement Ranked-choice Voting for Presidential Primary and General

Elections in Maine, P.L. 2019, ch. 539.2 He concluded that an insufficient

number of valid signatures had been submitted in support of the petition.3 See

Me. Const. art. IV, pt. 3, § 17, cl. 1 (requiring “not . . . less than 10% of the total

vote for Governor cast in the last gubernatorial election preceding the filing of

such petition” for a people’s veto to be placed on the ballot). For the petition to


   1 We need not, and do not, reach the parties’ additional arguments regarding alternative bases for

invalidating certain signatures. Nor do we entertain Jones’s argument that the Superior Court erred
in affirming the Secretary of State’s determination that certain signatures submitted to the registrar
in Freeport were invalid. Jones did not file a cross-appeal and therefore cannot raise claims of error.
See Johnson v. Home Depot USA, Inc., 2014 ME 140, ¶ 5 n.1, 106 A.3d 401.

    2   The signed petitions had been submitted to the Secretary of State on June 15, 2020.

    3Because the Maine Constitution defines the term “written petition” as “one or more petitions
written or printed,” the term “petition” describes both the individual papers bearing signatures and
the collection of those individual papers that constitutes the proponent’s request to the Secretary of
State that an act of the Legislature be “referred to the people.” Me. Const. art. IV, pt. 3, § 17, cl. 1;
Me. Const. art. IV, pt. 3, § 20 (emphasis added).
                                                                                               3


be valid, 63,067 signatures were necessary, and the Secretary of State

determined that only 61,334 of the signatures submitted were valid.

       [¶3] On July 27, 2020, Jones filed a petition for review of the Secretary of

State’s final agency action in the Superior Court. See 21-A M.R.S. § 905(2)

(2020); M.R. Civ. P. 80C. The next day, Jones filed a motion requesting that the

court remand the matter for the Secretary of State to take additional evidence

to resolve multiple factual discrepancies. The Committee moved to intervene.

       [¶4] On August 3, the court (McKeon, J.) granted the motion to intervene

and held a status conference. By agreement of the parties, the court granted

the motion to remand and ordered the Secretary of State to take additional

evidence and reconsider his decision, with a supplement to his determination

and the administrative record to be filed by August 11, and also ordered a

schedule of briefing that would conclude on August 21.4

       [¶5] On August 12, 2020, the Secretary of State issued an amended

determination of the validity of the petition in which he concluded, among other

things, that the signatures submitted from some signature collectors were not

valid because those collectors had not been registered voters on the voting lists




  4  The court later modified the order based on the parties’ agreement to allow the Secretary of
State an additional day to file his materials.
4


of their municipalities of residence at the time that they collected signatures.5

See Me. Const. art. IV, pt. 3, § 20; 21-A M.R.S. § 903-A (2020); id. § 903-A(4)(C).

The Secretary of State concluded that some other signatures that he had

originally determined to be invalid were valid but still determined that there

were insufficient valid signatures—only 61,292—for the people’s veto to be

placed on the ballot.

        [¶6] On August 21, after receiving briefs, the court held a telephonic

hearing and remanded the matter to the Secretary of State to complete an

investigation related to one town office by noon on August 24, with briefs to be

submitted from the other parties on the same day. The court also ordered that

the parties would have until August 24 to submit briefs on the effect of Buckley

v. American Constitutional Law Foundation, Inc., 525 U.S. 182 (1999), on the

validity of the signatures that the Secretary of State had disqualified because

the signature collectors were not registered as voters in their municipalities of

residence at the time they collected signatures.




    5The Secretary of State determined that one of the two people who circulated the petitions that
are now in dispute had changed her residence for purposes of her driver’s license in the late summer
of 2019 but had not registered to vote in that municipality until after collecting petition signatures.
Both of the individuals swore by affidavit that they were registered Maine voters; one averred that
she had voted in 2016 and 2018 elections, and the other averred that she was an “active Maine voter”
who had been registered since 1999.
                                                                               5


      [¶7] The parties submitted all required materials on August 24, and the

Secretary of State additionally filed a supplement to his amended

determination of the validity of the petition for a people’s veto. The Secretary

of State still concluded—although by a smaller margin—that there were not

enough valid signatures for the people’s veto to be placed on the ballot. He

determined that only 62,101 of the signatures submitted were valid—966

signatures short of the necessary 63,067.

      [¶8] On August 24, 2020, the court entered a judgment vacating the

Secretary of State’s determination that insufficient signatures had been

collected. The court concluded that Buckley rendered the requirement that a

circulator be a registered voter at the time he or she collected signatures to be

a violation of the First Amendment of the United States Constitution and held

that 988 signatures had been improperly invalidated on the basis of the

circulator’s registration status.

      [¶9] Both the Secretary of State and the Committee appealed. See 21-A

M.R.S. § 905(3) (2020); M.R. App. P. 2A, 2B. The Committee moved in the

Superior Court for “clarification” of whether an automatic stay was in place.

Jones opposed the motion, and the court ordered that it “would take no action

on [the] motion.” The Secretary of State and the Committee then filed motions

with us to stay the execution of the Superior Court’s judgment. We dismissed
6


the motions as moot after concluding that Rule 62(e) imposed an automatic

stay on the Superior Court’s judgment pending appeal. See Jones v. Sec’y of State,

2020 ME 111, --- A.3d ---. The merits of the appeals are now before us.

                                  II. DISCUSSION

      [¶10] In this opinion, we consider (A) whether Maine’s Constitution and

statutes require circulators to be registered voters in the municipality where

they reside at the time they collect signatures on a people’s veto petition and

(B) if they do so require, whether, on the record presented, the registration

requirement violated the First Amendment to the United States Constitution.

A.    Constitutional and Statutory Requirement of Circulator Registration

      [¶11]    We interpret Maine’s Constitution and statutes de novo as

questions of law. See Avangrid Networks, Inc. v. Sec’y of State, 2020 ME 109,

¶ 13, --- A.3d ---; Reed v. Sec’y of State, 2020 ME 57, ¶ 14, --- A.3d ---. We will

interpret the constitutional or statutory provision according to its plain

meaning if the language is unambiguous. See Avangrid Networks, Inc., 2020 ME

109, ¶ 14, --- A.3d ---; Reed, 2020 ME 57, ¶ 14, --- A.3d ---.

      [¶12] As to the constitution, “[i]f the provision is ambiguous, we [will]

determine the meaning by examining the purpose and history surrounding the

provision.” Avangrid Networks, Inc., ¶ 14, --- A.3d --- (quotation marks omitted).

With respect to the language of a statute within the expertise of an
                                                                                7


administering agency, however, if the provision is ambiguous, meaning that it

is “reasonably susceptible to different interpretations,” we defer to the agency’s

reasonable construction. Reed, 2020 ME 57, ¶ 14, --- A.3d --- (quotation marks

omitted). We have held before that the Secretary of State “is the constitutional

officer entrusted with administering—and having expertise in—the laws

pertaining to the direct initiative process.” Id. ¶ 18. As we do with respect to

the direct initiative process, we accord deference to the Secretary of State’s

reasonable interpretation of an ambiguous statute governing the people’s veto

process. See id.

      [¶13] “‘[C]irculator’ means a person who solicits signatures for written

petitions, and who must be a resident of this State and whose name must

appear on the voting list of the city, town or plantation of the circulator’s

residence as qualified to vote for Governor.” Me. Const. art. IV, pt. 3. § 20.

A person thus does not meet the definition of a “circulator” for purposes of the

Maine Constitution unless and until that person’s name “appear[s] on the

voting list” in the municipality where the person resides as qualified to vote for

Governor. Id.

      [¶14] By statute, petitions “may be circulated by any Maine resident who

is a registered voter acting as a circulator of a petition.” 21-A M.R.S. § 903-A.

A circulator is specifically required to execute an affidavit swearing, among
8


other things, “[t]hat the circulator was a resident of the State and a registered

voter in the State at the time of circulating the petition.” Id. § 903-A(4)(C)

(emphasis added). To vote, a person must “have established and maintain a

voting residence in [a] municipality” and be registered to vote in that

municipality. 21-A M.R.S. §§ 111(3), (4), 112 (2020). Only a municipal registrar

can determine that a person is qualified to register as a voter in the

municipality, see 21-A M.R.S. § 121 (2020), and a person’s residency in that

municipality is a necessary qualification for registration, see id. § 111(3), (4),

112. “A change of residence is made only by the act of removal, joined with the

intent to remain in another place. A person can have only one residence at any

given time.” Id. § 112(2) (emphasis added).

      [¶15] In sum, the Maine Constitution requires that a circulator be a

resident “whose name must appear on the voting list of the city, town or

plantation of the circulator’s residence as qualified to vote for Governor,”

Me. Const. art. IV, pt. 3. § 20; and the statutes require that a person be a resident

of a municipality to be registered to vote, see 21-A M.R.S. §§ 111(3), (4), 112(2),

121; see also 21-A M.R.S. §§ 161(2-A), 162-A (2020) (providing for registrars’

maintenance of voter registration information including address changes).

These provisions are unambiguous.
                                                                                 9


      [¶16] Even if the Maine Constitution were ambiguous, however, we

would reach the same conclusion based on the history surrounding the

adoption of the definition of “circulator.” Effective November 24, 1975, the

Maine Constitution was amended by legislative resolution approved by the

electorate to add the definition of “circulator” to article IV, part 3, section 20.

See Const. Res. 1975, ch. 2, approved in 1975. The Statement of Fact included

with the proposed resolution provided: “The signature-gathering process is

improved and tightened in several ways. Any registered voter, not just a person

who is one of the signers of a petition, may circulate petitions.” L.D. 188,

Statement of Fact (107th Legis. 1975) (emphasis added). The Legislature’s

Committee on the Judiciary had recommended the change: “The committee . . .

felt the circulator should be a registered voter. This was accomplished by

adding to this section a definition of a circulator requiring him or her to be a

resident of the state and a registered voter.” Report of the Judiciary Committee

on the Initiative and Referendum Process 14 (Dec. 2, 1974). These sources

clearly indicate that the Legislature contemplated that circulators would be

registered voters when they circulated petitions—not that they would become

registered voters after circulation but before submitting the petitions. The

Secretary of State’s interpretation of section 903-A is consistent with the

legislative history of article IV, part 3, section 20, and, if we discerned any
10


ambiguity in the statute, we would defer to his reasonable construction of it.

See Reed, 2020 ME 57, ¶ 14, --- A.3d ---.

      [¶17] Because we conclude that the Maine Constitution and statutes

require a petition circulator to be registered in the municipality of residence

when circulating a petition, we must next consider whether the court erred in

concluding that this constitutional and statutory requirement violated the First

Amendment.

B.    First Amendment

      [¶18]    A person challenging the constitutionality of a legislative

enactment “bears a heavy burden of proving unconstitutionality[,] since all acts

of the Legislature are presumed constitutional.” Goggin v. State Tax Assessor,

2018 ME 111, ¶ 20, 191 A.3d 341 (quotation marks omitted). To overcome the

presumption of constitutionality, the party challenging a law must

“demonstrate convincingly” that the law and the Constitution conflict. Id.

(quotation marks omitted). “[A]ll reasonable doubts must be resolved in favor

of the constitutionality” of the enactment. Id. (quotation marks omitted).

      [¶19] The First Amendment provides that “Congress shall make no law

. . . abridging the freedom of speech . . . .” U.S. Const. amend. I. The freedom of

speech “secured by the First Amendment against abridgment by the United

States, [is] among the fundamental personal rights and liberties which are
                                                                                11


secured to all persons by the Fourteenth Amendment against abridgment by a

State.” Meyer v. Grant, 486 U.S. 414, 420 (1988).

      1.    Level of Scrutiny Applicable to Ballot-Access Regulations

      [¶20] The circulation of petitions for a ballot initiative such as a people’s

veto constitutes “core political speech.” See Buckley, 525 U.S. at 186 (quotation

marks omitted); Me. Taxpayers Action Network v. Sec’y of State, 2002 ME 64, ¶ 8,

795 A.2d 75 (quotation marks omitted). Although state regulations affecting

core political speech must ordinarily “be narrowly tailored to carry out a

compelling state purpose,” Me. Taxpayers Action Network, 2002 ME 64, ¶ 8, 795

A.2d 75 (quotation marks omitted), application of the strict scrutiny standard

has not always been required in cases involving the regulation of ballot access,

including cases involving the regulation of petition circulation, because “‘there

must be a substantial regulation of elections if they are to be fair and honest

and if some sort of order, rather than chaos, is to accompany the democratic

processes.’” Buckley, 525 U.S. at 187 (quoting Storer v. Brown, 415 U.S. 724, 730

(1974)); see Burdick v. Takushi, 504 U.S. 428, 430, 433 (1992) (reviewing a

Hawaii regulation prohibiting write-in voting); Anderson v. Celebrezze, 460 U.S.

780, 782-83, 788 (1983) (reviewing an Ohio regulation imposing an early filing

deadline for petitions to nominate an independent presidential candidate).

Unlike with other regulations of core political speech, an important—but not
12


necessarily compelling—governmental interest in regulating ballot access may

outweigh the burden placed on even core political speech because of the need

for fairness and order in the democratic process. See Buckley, 525 U.S. at 187;

Burdick, 504 U.S. at 433-34.

      [¶21] To ensure fairness and order, the United States Supreme Court has

therefore adopted a specific framework for cases involving the regulation of

ballot access that does not always require application of the strict scrutiny

standard. See Arizonans for Second Chances, Rehab., & Pub. Safety v. Hobbs, No.

CV-20-0098-SA, 2020 Ariz. LEXIS 279, at *24, --- P.3d --- (Sept. 4, 2020) (citing

Burdick, 504 U.S. at 434; Anderson, 460 U.S. at 789). This approach is in contrast

to the mandatory application of the strict scrutiny standard in reviewing

restrictions on core political speech—or content-based restrictions on

speech—that do not regulate ballot access. Cf. FEC v. Wis. Right to Life, Inc.,

551 U.S. 449, 455-56, 464-65 (2007) (applying strict scrutiny to review a

statute prohibiting certain corporate broadcasts to the electorate naming

political candidates); Cent. Me. Power Co. v. Pub. Utils. Comm’n, 1999 ME 119,

¶¶ 18-23, 734 A.2d 1120 (applying strict scrutiny to review restrictions on the

content of an electric transmission-and-distribution facility’s consumer

education materials). When a statute “does not control the mechanics of the

electoral process” and “is a regulation of pure speech,” the ballot-access
                                                                                               13


framework will not apply. McIntyre v. Ohio Elections Comm’n, 514 U.S. 334,

344-45 (1995).

       [¶22] Thus, unlike in Mowles v. Commission on Governmental Ethics

& Election Practices, 2008 ME 160, ¶¶ 1, 10-31, 958 A.2d 897, where we applied

strict scrutiny to review restrictions on the “pure speech” of campaign

advertisements,6 here we are reviewing a regulation regarding petition

circulation—a ballot-access regulation pertaining to the “mechanics of the

electoral process.” McIntyre, 514 U.S. at 345; see Buckley, 525 U.S. at 186-87;

Burdick, 504 U.S. at 433-34; Anderson, 460 U.S. at 789. As we stated in Mowles,

we ordinarily determine “whether the speech being regulated is core political

speech,” and apply strict scrutiny if it is. Mowles, 2008 ME 160, ¶¶ 15-17,

958 A.2d 897.        Ballot-access regulations such as regulations of petition

circulation, although regulating core political speech, see Buckley, 525 U.S. at

186; Me. Taxpayers Action Network, 2002 ME 64, ¶ 8, 795 A.2d 75, require us to

undertake a further inquiry to determine the appropriate level of scrutiny. See

Buckley, 525 U.S. at 186-87; Burdick, 504 U.S. at 433-34; Anderson, 460 U.S. at

789.



   6 We concluded in Mowles that the regulations were subject to strict scrutiny both because they

regulated core political speech and because they placed content-based restrictions on that speech.
See Mowles v. Comm’n on Governmental Ethics & Election Practices, 2008 ME 160, ¶¶ 18-19, 958 A.2d
897.
14


      [¶23] Specifically, pursuant to the framework adopted by the Supreme

Court, to determine whether a ballot-access regulation governing the

“mechanics of the electoral process,” McIntyre, 514 U.S. at 345, violates the

United States Constitution, a court “must first consider the character and

magnitude of the asserted injury to the rights protected by the First and

Fourteenth Amendments that the plaintiff seeks to vindicate. It then must

identify and evaluate the precise interests put forward by the State as

justifications for the burden imposed by its rule.” Anderson, 460 U.S. at 789.

The court must both “determine the legitimacy and strength of each of those

interests” and “consider the extent to which those interests make it necessary

to burden the plaintiff’s rights.” Id.

      [¶24]     When First Amendment rights “are subjected to severe

restrictions, [a] regulation must be narrowly drawn to advance a state interest

of compelling importance.” Burdick, 504 U.S. at 434 (quotation marks omitted).

In contrast, “when a state election law provision imposes only reasonable,

nondiscriminatory restrictions” on First Amendment rights, “the State’s

important regulatory interests are generally sufficient to justify the

restrictions.” Id. (quotation marks omitted); see also Timmons v. Twin Cities

Area New Party, 520 U.S. 351, 358-59 (1997). As we have stated, “there is no

litmus test for determining whether an election regulation imposes an
                                                                                                   15


impermissible burden on free speech, and states are accorded considerable

leeway in the regulation of the initiative process in order to promote their

legitimate state purposes.” Me. Taxpayers Action Network, 2002 ME 64, ¶ 8,

795 A.2d 75; see also Buckley, 525 U.S. at 192.

       [¶25] We applied the analysis set forth by the Supreme Court in Anderson

and Burdick in Maine Taxpayers Action Network:

             We agree with the Secretary, then, that requiring circulators
       to correctly identify themselves in their oath and affidavit is
       narrowly tailored to carry out the state’s reasonable interest in
       locating circulators within or without the state’s borders. See, e.g.,
       Burdick v. Takushi, 504 U.S. 428, 434, 112 S. Ct. 2059, 119 L. Ed. 2d
       245 (1992) (stating that when “a state election law provision
       imposes only ‘reasonable, nondiscriminatory restrictions’ upon the
       First and Fourteenth Amendment rights of voters, ‘the State’s
       important regulatory interests are generally sufficient to justify’
       the restrictions” (quoting Anderson v. Celebrezze, 460 U.S. 780, 788,
       103 S. Ct. 1564, 75 L. Ed. 2d 547 (1983)).

2002 ME 64, ¶ 20, 795 A.2d 75 (emphasis added).

       2.      Courts’ Consideration of Circulator Registration Requirements

       [¶26] The Supreme Court applied the Anderson/Burdick test in 1999 to

determine whether a registration requirement for petition circulators violated

the First Amendment.7 See Buckley, 525 U.S. at 193 (citing Timmons, 520 U.S. at


   7 The Court noted that its opinion “is entirely in keeping with the now-settled approach that state
regulations impos[ing] severe burdens on speech . . . [must] be narrowly tailored to serve a
compelling state interest,” though it did not indicate that it was applying that standard, and Justice
Thomas concurred in the judgment but opined that strict scrutiny should have been applied. Buckley
v. Am. Const. L. Found., Inc., 525 U.S. 182, 192 n.12 (1999); id. at 206-09 (Thomas, J., dissenting).
16


358 (summarizing the Anderson/Burdick test)).                          Specifically, the Court

considered whether the State of Colorado’s concerns warranted the burden on

First Amendment rights that arose from a statutory requirement that initiative

circulators be registered voters. Id. The Court held that Colorado’s statutory

requirement violated the First Amendment. See Buckley, 525 U.S. at 192-97.

         [¶27] The Court reached this holding after a trial at which an election

official testified that, although there were 1,900,000 registered voters in

Colorado, at least 400,000 eligible people—more than 17 percent of all eligible

voters—were not registered.               Id. at 193.8 The Court concluded that the

government had not presented “impelling cause” to require circulators to

register to vote to exercise their First Amendment rights by circulating

petitions. Id. at 197. The court held that the government’s asserted interests in

ensuring that circulators are not breaking the law and would be amenable to

the subpoena power were insufficient grounds for curtailing First Amendment

rights. Id. at 195-97. The Court considered in its analysis that, “given the

uncontested numbers,” the registration requirement “decrease[d] the pool of




Justice Thomas further opined that assessing the severity of burdens on core political speech to
determine the necessary level of scrutiny can lead to inconsistent results. Id. at 206-09 (Thomas, J.,
dissenting).

    The Court noted that, given United States Census statistics, the numbers might be even higher.
     8

Buckley, 525 U.S. at 193 n.15.
                                                                                 17


potential circulators” and limited the number of voices that could convey the

message in favor of the petition. Id. at 194-95 (emphasis added). The Court

specifically relied on testimony of some of those eligible to vote that they had

chosen not to register as a form of protest. Id. at 196. As the Court’s opinion

demonstrates, the determination of the extent of an election regulation’s

burden on First Amendment rights is fact-intensive and may depend on broad

statistical evidence and direct testimony from those eligible to vote. See id. at

192-97.

      [¶28] After the Court’s decision in Buckley, the United States District

Court for the District of Maine considered Maine’s requirement of voter

registration to serve as a circulator. See Initiative & Referendum Inst. v. Sec’y of

State, No. CIV. 98-104-B-C, 1999 WL 33117172 (Apr. 23, 1999). The court

concluded that, because it was undisputed on summary judgment that 98.8

percent of those eligible to vote in Maine were registered, the imposition on

First Amendment rights was minimal and the registration requirement,

although less compelling than a simple residency requirement, was sufficiently

compelling to justify the minor intrusion. Id. at *14-15.

      [¶29] Unlike in Buckley and Initiative & Reform Institute, there has been

no trial or summary judgment motion to generate evidence for the trial

court’s—or our—consideration here. Cf. Buckley, 525 U.S. at 192-97; Initiative
18


& Referendum Inst., No. CIV. 98-104-B-C, 1999 WL 33117172, at *1. Nor was

any independent claim joined that could produce the kind of crucial evidence

that is sometimes necessary to succeed in a First Amendment challenge in this

context. Cf. Libertarian Party of Va. v. Judd, 718 F.3d 308, 311-12 (4th Cir. 2013)

(reviewing a summary judgment entered in an action brought pursuant to

42 U.S.C.S. § 1983 (LEXIS through Pub. L. No. 116-158)9); Yes on Term Limits,

Inc. v. Savage, 550 F.3d 1023, 1025-27 (10th Cir. 2008) (reviewing a judgment

entered after an evidentiary hearing on a § 1983 claim).10 Such a record is vital,

as the briefs of the parties demonstrate, with both the Secretary of State and

Jones citing information from various sources concerning voter registration

statistics and patterns and speculating about voter behavior given Maine’s

registration procedures.11




     Although section 1983 was amended after the Meyer decision, that amendment does not affect
     9

our analysis here, and we cite to the current statute. See Federal Courts Improvement Act of 1996,
Pub. L. No. 104-317, § 309, 110 Stat. 3847, 3851.

      We did consider a First Amendment challenge in an appeal from a Superior Court judgment
     10

entered in an appeal from the Secretary of State’s decision in Hart v. Sec’y of State, 1998 ME 189, ¶¶ 1,
3-4, 715 A.2d 165, cert. denied, 525 U.S. 1139 (1999). That decision predates Buckley, however, and
the reasoning in Buckley persuades us that a factual record is often necessary to establish that a
restriction on petition circulators violates the First Amendment. Buckley, 525 U.S. at 192-97.

      The Secretary of State indicates in his brief that 96 percent of those eligible to vote in Maine are
     11

registered. Jones argues that this statistic is meaningless because that number does not represent
the number of residents who are registered in their current place of residence. The administrative
record, however, does not contain statewide statistical evidence.
                                                                                19


      3.    Review of Maine’s Requirement of Registration in the Municipality
            of Residence Before Circulation

      [¶30] Here, the court was ruling only on a Rule 80C petition for review

of final agency action. Thus, the record presented to the trial court is not

extensive. We proceed to consider, based on the limited record, whether Jones

has shown that the requirement of registration in the municipality of residence

before circulating petitions violates the First Amendment. See Goggin, 2018 ME

111, ¶ 20, 191 A.3d 341.

            a.     Character and Magnitude of the Burden on First Amendment
                   Rights

      [¶31] On this record, we cannot conclude that “the character and

magnitude of the asserted injury” to First Amendment rights, Anderson, 460 U.S.

at 789, is severe. The only statistics available in the administrative record

pertain to this petition. It is undisputed that less than two percent of the people

who collected signatures for this specific petition were determined to have

been unregistered at the time they collected signatures. Cf. Bernbeck v. Moore,

126 F.3d 1114, 1116-17 (8th Cir. 1997) (holding that a circulator registration

requirement violated the First Amendment when the trial court had found,

based on undisputed evidence, that the number of individuals that petition

organizers could find “was grossly insufficient to the task” (quotation marks

omitted)). Unlike some of those who testified in Buckley, 525 U.S. at 195-96,
20


the individual circulators whose petitions are in dispute here were not opposed

to registering to vote and indeed became registered voters in their

municipalities, albeit after they circulated the disputed petitions.          Thus,

although the effect of the signature collectors’ failure to timely register in their

new municipalities of residence may be severe in this case, we cannot say that

the burden of the registration requirement on the exercise of petition

supporters’ First Amendment rights is severe either as applied in this case or

more broadly in Maine. See Me. Taxpayers Action Network, 2002 ME 64, ¶ 29,

795 A.2d 75 (Dana, J., concurring) (“In the absence of any evidence to suggest

that Maine’s voter registration requirement presents a severe burden on the

right of free speech, I would uphold the voter registration requirement . . . .”).

            b.     Interests Put Forward by the State

      [¶32] We turn next to “the precise interests put forward by the State as

justifications” for the restrictions. Anderson, 460 U.S. at 789. The Secretary of

State has argued that the regulation is designed to enable him to (1) locate

circulators in the event that there are any questions of fraud or forgery,

(2) subpoena circulators if necessary, and (3) determine residency in Maine as

of the time of circulation without extensive factual inquiry. The argument as to

the first two reasons is not germane to this case. As long as a circulator

registers to vote in the circulator’s municipality of residence at some point
                                                                                                 21


before the petitions are submitted to the Secretary of State, see 21-A M.R.S.

§ 902 (2020), the Secretary of State would be able to locate and subpoena the

circulator after receiving the petitions. Cf. Me. Taxpayers Action Network, 2002

ME 64, ¶ 29, 795 A.2d 75 (Dana, J., concurring) (“Maine’s voter registration

requirement serves a purpose of providing a convenient and administratively

efficient means of identifying and locating circulators as part of the validation

process, if necessary, or to investigate potential misconduct.”).

       [¶33]      This leaves only one other justification for the registration

requirement—the determination of the circulator’s Maine residency at the time

the circulator collects signatures. We determined in 1998 that the residency

requirement itself does not violate the First Amendment. See Me. Const. art. IV,

pt. 3, § 20; Hart v. Sec’y of State, 1998 ME 189, ¶ 13, 715 A.2d 165, cert. denied,

525 U.S. 1139 (1999) (“[A]ny interference with proponents’ right to unfettered

political expression is justified by the State’s compelling state interest in

protecting the integrity of the initiative process, and the residency requirement

set forth in the Maine Constitution is narrowly tailored to serve that

interest.”).12 Voter registration in Maine, which occurs at the local level, see



   12 In Hart, which we decided before Buckley, we applied strict scrutiny without any citation to

Anderson or Burdick. Hart, 1998 ME 189, ¶ 13, 715 A.2d 165. The Supreme Court denied the petition
for a writ of certiorari in that matter after publication of the Buckley decision. See 525 U.S. 1139
(1999).
22


21-A M.R.S. §§ 101, 121 (2020), is a simple13 and, more importantly, verifiable

way for the Secretary of State to determine a person’s residency in Maine at the

time of circulation of a petition—a consideration that was not discussed in

Buckley, 525 U.S. at 195-97. The Secretary of State has access to municipal

registrars and to the central voter registration system that they are required to

maintain. See 21-A M.R.S. § 161(2-A); see also Hart v. Gwadosky, No. AP-98-30,

1998 Me. Super. LEXIS 130, *14 (May 15, 1998) (“Ensuring that a circulator is

a resident is most easily accomplished by requiring that the [circulator] be a

registered voter.”). This efficient method of confirming circulator residency is

vital to the expedited review process that the Secretary of State must undertake

after the petitions are submitted. See 21-A M.R.S. § 905(1).

          [¶34] The requirement that a circulator be registered in the circulator’s

municipality of residence while circulating a petition therefore imposes only

“reasonable, nondiscriminatory restrictions” on the First Amendment rights of

petition supporters for the purpose of ensuring compliance with the residency

requirement of the Maine Constitution. Burdick, 504 U.S. at 434 (quotation


     13The two-sided voter registration card used in Maine requires a Maine resident to provide the
municipality with only basic information regarding eligibility to vote; party affiliation, if any; and
residency and identifying information. See 21-A M.R.S. § 152(1) (2020) (specifying the contents of
an application to register as a voter); see also 21-A M.R.S. § 111 (2020) (requiring, for a person to
vote in a municipality, that the person be a United States citizen; be at least eighteen years of age;
reside in the municipality; be registered to vote in that municipality; and, for party caucuses,
conventions, or primaries, be a member of the party unless the party authorizes nonmembers to
vote).
                                                                               23


marks omitted). Thus, we conclude that the government’s interest is sufficient

to justify the restriction that the requirement places on petitioners’ First

Amendment rights. See Burdick, 504 U.S. at 434. The Superior Court erred in

concluding, on the record before it, that Jones had satisfied his burden of

overcoming the presumption of constitutionality. Goggin, 2018 ME 111, ¶ 20,

191 A.3d 341.

      [¶35] We therefore vacate the judgment of the Superior Court in which

it vacated the Secretary of State’s decision as to the 988 signatures that it

determined were valid. Because our decision results in a deficit in the number

of signatures required for the people’s veto to be placed on the ballot, we do not

reach or consider the Committee’s arguments regarding other signatures that

it contends were improperly validated.

      The entry is:

                  Judgment of the Superior Court vacated.
                  Remanded with instructions to affirm the
                  Secretary of State’s determinations that the 988
                  signatures contested on appeal to us are invalid
                  and that therefore an inadequate number of
                  valid signatures had been submitted to place the
                  people’s veto on the ballot. Mandate to issue
                  immediately.
24


James G. Monteleone, Esq. (orally), and Matthew J. Saldaña, Esq., Bernstein
Shur, Portland, for appellants The Committee for Ranked Choice Voting et al.

Aaron M. Frey, Attorney General, and Phyllis Gardiner, Asst. Atty. Gen. (orally),
Office of the Attorney General, Augusta, for appellant Secretary of State

Patrick N. Strawbridge, Esq. (orally), Consovoy McCarthy PLLC, Boston,
Massachusetts, for appellees David A. Jones, et al.


Cumberland County Superior Court docket number AP-20-16
FOR CLERK REFERENCE ONLY